118 F.3d 1081
11 Tex.Bankr.Ct.Rep. 225
In the Matter of Elray and Jean E. RASH, Debtors.ASSOCIATES COMMERCIAL CORPORATION, Appellant,v.Elray RASH and Jean E. Rash, Appellees.
No. 93-5396.
United States Court of Appeals,Fifth Circuit.
July 28, 1997.

Ben L. Aderholt, Raymond Jude Blackwood, Chamberlain, Hrdlicka, White, Williams & Martin, Houston, TX, for Appellant.
John J. Durkay, Mehaffy & Weber, Beaumont, TX, Robert E. Barron, Nederland, TX, for Appellees.
Rebecca Anne Leigh, Houston, TX, for Mercedes-Benz Credit Corp., Amicus Curiae.
Pamela Arnold Bassel, Fort Worth, TX, for Nationsbank Corp., Hibernia Nat. Bank and Bank of America Texas, N.A., Amicus Curiae.
Dabney Dorsett Bassel, Law, Snakard & Gambill, Fort Worth, TX, Erin B. Shank, Dallas, TX, for Nationsbank Corporation, Amicus Curiae.
Norma Lorraine Hammes, James Jay Gold, Gold and Hammes, San Jose, CA, for National Association of Consumer Bankruptcy Attorneys, Inc., Amicus Curiae.
Jan Timothy Chilton, Severson & Werson, San Francisco, CA, for American Auto.  Mfrs. Ass'n, Inc., Ass'n of Intern. Auto.  Mfrs., Inc. and American Financial Services Ass'n, Amicus Curiae.
Jane Lightfoot, Andrew Koblenz, Washington, DC, for Am.  Auto. Mfrs. Ass'n, Inc., Amicus Curiae.
John Thomas Whatley, Arlington, VA, for Association of International Automobile Manufacturers, Inc., Amicus Curiae.
R. Christopher Naylor, Devlin & Naylor, Houston, TX, for Toyota Motor Credit Corporation, Amicus Curiae.
Appeal from the United States District Court for the Eastern District of Texas;  Howell Cobb, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before POLITZ, Chief Judge, and REYNALDO G. GARZA, KING, JOLLY, DAVIS, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.*
PER CURIAM:


1
The Supreme Court of the United States reversed the judgment of this court and remanded the cause to this court for further proceedings in conformity with the opinion of the Supreme Court.  Associates Commercial Corp. v. Rash, --- U.S. ----, 117 S.Ct. 1879, 138 L.Ed.2d 148, (1997).  This case is remanded to the District Court with instructions to remand the case to the Bankruptcy Court for further proceedings in conformity with the opinion of the Supreme Court.


2
Associates Commercial Corporation shall recover from Elray Rash and Jean E. Rash $1,751.00 for its costs herein expended.


3
REMANDED.



*
 Judges Garwood, Higginbotham and Jones are recused and did not participate in this decision